Citation Nr: 0120913	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  98-06 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.

2.  Entitlement to an increased rating for residuals of left 
wrist fracture, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of right 
wrist fracture, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
residuals of left acromioclavicular separation.

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU).





REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to November 
1983.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for a low back disorder and denied TDIU.  The veteran has 
also perfected appeals of rating decisions in which the RO 
awarded an increased ratings of assigned 10 percent for each 
of the veteran's wrists and denied an increased rating for 
residuals of left acromioclavicular separation.

In May 2000, the veteran testified at a videoconference 
hearing before a member of the Board of Veterans' Appeals 
(Board) who has subsequently retired from the Board.

The Board, in a September 2000 decision, denied the veteran's 
claims.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), which, in March 2001, issued an 
Order which vacated the September 2000 Board decision and 
remanded the case to the Board for proceedings consistent 
with Appellant's Unopposed Motion for Remand.


REMAND

As noted in the Appellant's Motion for Remand, there has been 
a significant change in the law since the Board's initial 
consideration of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, 
and to comply with the Court's order, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

The record contains no competent medical evidence or opinion 
indicating a nexus between the veteran's current disability 
from low back disorders and any injury or disease he incurred 
during his active military service.  Thus, competent evidence 
relating a current back disorder to military service is 
required to substantiate the veteran's claim for service 
connection.  The Board is of the opinion that the veteran 
should be given an opportunity to submit additional 
(preferably medical) evidence that a back disorder was 
present in the years following service, or that his current 
back pathology is related to his period of service.  

Additionally, the Board notes that the veteran was last 
examined by VA in connection with his service connected left 
shoulder and left and right wrist disabilities in 1998.  
Current examinations are required to properly decide the 
veteran's claims for increased evaluations.

Finally, as noted above, the Board member who conducted the 
videoconference hearing in May 2000, is no longer employed at 
the Board.  The veteran and his attorney should be contacted 
and offered an opportunity to have another hearing if 
desired, before the Board member who will render the final 
decision in this case.

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran and his attorney should 
contacted and informed that the Board 
member who conducted the videoconference 
hearing in May 2000, is no longer 
employed at the Board.  They should be 
offered an opportunity for another 
hearing if desired.  If the response to 
the offer of another hearing is negative, 
this should be reflected in the record.

3.  The RO should contact the veteran and 
inform him that in order to substantiate 
his claim he should provide (preferably 
medical) evidence that a back disorder 
was present in the years following 
service, or that his current back 
pathology is related to his period of 
service.  If any medical treatment was 
provided the veteran shortly after his 
separation from service for a back 
disorder, he should be informed that 
those records may be helpful to his 
claim.  Any assistance required in 
obtaining any identified records should 
be provided.

4.  The RO should schedule the veteran 
for an examination by a VA orthopedist to 
determine the nature and extent of any 
left shoulder, and right and left wrist 
pathology.  The entire claims folder and 
a copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the examination.  The 
examination report should contain 
detailed accounts of all manifestations 
of joint pathology found to be present.  
All necessary tests, including X-ray 
studies of the left shoulder and both 
wrists, should be conducted and the 
examiner should review the results of the 
testing prior to completion of the 
report.  Special attention should be 
given to the presence or absence of pain, 
any limitation of motion, instability and 
weakness.  The examination report should 
include descriptions of the effect, if 
any, of the veteran's pain on the 
function and movement of the left 
shoulder and the wrists.  The report of 
examination should include complete 
rationale for the conclusions reached.

5.  Thereafter, the RO should 
readjudicate the appellant's claims on 
the merits, including his claim for a 
total rating based on individual 
unemployability.  With regard to the 
service connection claim, the RO should 
consider requesting a medical examination 
to establish the current back diagnosis 
and a medical opinion, where appropriate, 
as to whether a disability shown 
currently is causally related to service.  

If a benefit sought on appeal remains denied, the 
appellant should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


irects the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




